2022 IL App (1st) 211027-U

                                                                            SECOND DIVISION
                                                                            December 27, 2022

                                          No. 1-21-1027

NOTICE: This order was filed under Supreme Court Rule 23 and may not be cited as precedent
by any party except in the limited circumstances allowed under Rule 23(e)(1).
______________________________________________________________________________

                                    IN THE
                        APPELLATE COURT OF ILLINOIS
                           FIRST JUDICIAL DISTRICT
______________________________________________________________________________

THE PEOPLE OF THE STATE OF ILLINOIS,            )     Appeal from the
                                                )     Circuit Court of
      Plaintiff-Appellee,                       )     Cook County.
                                                )
      v.                                        )     No. 13 CR 7906
                                                )
JOSEPH MATHIS,                                  )     Honorable
                                                )     Kenneth J. Wadas,
      Defendant-Appellant.                      )     Judge Presiding.
______________________________________________________________________________

       JUSTICE HOWSE delivered the judgment of the court.
       Justices Ellis and Cobbs concurred in the judgment.

                                             ORDER

¶1     Held: We affirm the judgment of the circuit court of Cook County convicting defendant
       of first degree murder and aggravated battery with a firearm; the trial court did not abuse
       its discretion in admitting a recording of a 9-1-1 call made at the time of the offense as
       evidence; defendant’s claim of error in the trial judge’s admonishment of potential jurors
       pursuant to Illinois Supreme Court Rule 431(b) is forfeited and not reviewable as plain
       error because the evidence was not closely balanced.

¶2     In October 2002 a jury found defendant, Joseph Mathis, guilty of first degree murder of

one victim and aggravated battery with a firearm of another victim. The circuit court of Cook

County sentenced defendant to an aggregate term of imprisonment of 60 years. Defendant timely

appealed his conviction on the grounds (1) the trial court erroneously admitted a recording of a

9-1-1 call made at the time of the offense over defense objection and (2) the trial judge denied
1-21-1027

defendant a fair trial because the trial judge failed to properly admonish the venire pursuant to

Illinois Supreme Court Rule 431(b) (eff. Jul. 1, 2012).

¶3        For the following reasons, we affirm the trial court’s judgment convicting defendant of

first degree murder and aggravated battery with a firearm.

¶4                                         BACKGROUND

¶5        The State’s prosecution of defendant arises from the shooting death of Cometra Hollins

and the shooting of Kenneth Edwards. The evidence adduced at trial shows that at approximately

11:00 a.m. on the morning of December 13, 2011, Hollins and Edwards were shot while standing

on a street corner. At 11:18 a.m. a person identifying themselves as Hollins called 9-1-1 and said

that “Joseph” shot him and that he was bleeding. Paramedics transported Hollins to the hospital

where he died later that day. Edwards survived and, along with another eyewitness, identified

defendant as the shooter from both a photo array and in-person lineup before trial.

¶6        The State filed a motion in limine to admit a recording of a 9-1-1 call Hollins allegedly

made in which Hollins informed the dispatcher than he had been shot. The dispatcher asked

Hollins, “Do you know who did this to you,” to which Hollins responded, “Joseph did this to

me.” The State’s motion in limine argued that Hollins’s statement to the 9-1-1 dispatcher was a

dying declaration because Hollins had been shot multiple times and died later that day. The

defense argued against the motion arguing there was no evidence Hollins knew that he was

dying. The trial court admitted the recording as a dying declaration or, alternatively, as an

excited utterance.

¶7        When jury selection began the trial judge made the following statement to the potential

jurors:



                                                  -2-
1-21-1027

             “[Defendant] as with other persons charged with crimes is presumed to be

      innocent of the charges that bring him before you. That presumption cloaks him

      now at the onset of the trial and will continue to cloak him throughout the course

      of the proceedings that is during the jury selection, during the opening statements

      that the lawyers will be given an opportunity to make to you, during the

      presentation of the evidence, during the closing arguments that the attorneys may

      give, during the instructions of law that I will read and provide to you and on into

      your deliberations unless and until you individually and collectively are

      convinced beyond a reasonable doubt that the defendant is guilty.

             It is absolutely essential as we select this jury that each of you understand

      and embrace these fundamental principles, that is, that all persons charged with a

      crime are presumed to be innocent and that it is the burden of the State who has

      brought the charges to prove the defendant guilty beyond a reasonable doubt.

      What this means is that the defendant has no obligation to testify in his own

      behalf or to call any witnesses in his defense. He may simply sit here and rely

      upon what he and his lawyer perceive to be the inability of the State to present

      sufficient evidence to meet their burden of proof. Should that happen you will

      have to decide the case on the basis of the evidence presented by the prosecution.

      The fact that the defendant does not testify must not be considered by you in any

      way in arriving at your verdict. However, should a defendant elect to testify or

      should his lawyer present witnesses in his behalf you are to consider that evidence

      in the same manner and by the same standards as the evidence presented by the

      state’s attorneys. The bottom line, however, is that there is no burden upon the

                                              -3-
1-21-1027

       defendant to prove his innocence. It is the State’s burden to prove him guilty

       beyond a reasonable doubt.”

¶8     During the voir dire of the jury venire, the trial judge initially asked four of the remaining

members of the first panel of twelve potential jurors the following questions:

               “[T]he State has the burden of proof beyond a reasonable doubt do all four

       of you agree with and accept that proposition of law?”

                                                ***

               The defense has no burden, he is presumed innocent, he doesn’t have to

       testify, he doesn’t have to call any witnesses; if he doesn’t testify, you can’t hold

       that against him, do you all agree with and accept those propositions of law?”

¶9     Each potential juror responded by indicating that they do agree with and accept those

propositions of law. Thereafter, the trial judge asked each potential juror from the first panel of

12 potential jurors individually the same two questions quoted above using almost identical

language each time. Each time, the potential juror who was later seated on the jury responded

“Yes,” they did agree with and accept those propositions of law. After the trial court seated a

second and third panel of 12 potential jurors, the trial court again asked four remaining potential

jurors the identical questions and each time received an identical response as above. After

inquiring of four remaining members of the third panel of potential jurors, the trial judge asked

individual potential jurors who were eventually seated on the jury, including two alternates, the

same questions. The State concedes the trial judge did not ask any potential jurors whether they

“understood” these principles of law.




                                                -4-
1-21-1027

¶ 10    On appeal, defendant does not challenge the sufficiency of the evidence to convict him if

the statement to the 9-1-1 dispatcher is admissible. 1 Therefore, a lengthy recitation of the facts of

the offense is not necessary. For the proper context, we note only the following. An eyewitness

testified that on December 13, 2011, they saw defendant fire a gun into a group of people

standing on a street corner striking Hollins and Edwards. The witness did not report the shooting

to police until police stopped the witness for a traffic violation and arrested them on a separate

charge. After their arrest the witness told police about the shooting and identified defendant as

the shooter first from a photo array and later from a lineup.

¶ 11    Edwards testified that on the morning of December 13, 2011 at approximately 11:00

a.m., he and Hollins were standing in a group of people on a street corner when they saw

defendant approaching the group. Edwards testified defendant had a gun and began firing at

them and Hollins. Edwards knew defendant from the neighborhood where defendant was called

“Joseph” or “4 Joe.” While in the hospital Edwards told police that defendant was the shooter

and he later identified defendant as the shooter from a photo array. Both witnesses were familiar

with and knew defendant. A paramedic who responded to the shooting testified that they treated

Edwards and that Edwards told the paramedic that an unknown person had shot them.

¶ 12    A 9-1-1 dispatcher testified that while on duty that day at 11:18 a.m. she received a call

from a person identifying themselves as Hollins. The 9-1-1 dispatcher and a fire department

paramedic dispatcher were on the call. In response to a question by the 9-1-1 dispatcher Hollins




1
        According to defendant, “without the caller’s hearsay identification statements in the 911 [sic]
audio recording the only other evidence against Mathis was, in fact, entirely circumstantial in nature, and
was otherwise insufficient to sustain his conviction on its own.” (Emphasis added.) We note this, despite
the multiple identifications by two additional eyewitnesses to the shooting, defendant’s arguments
questioning the weight of their identifications of defendant as the shooter notwithstanding.
                                                   -5-
1-21-1027

stated that Joseph had shot them, described what Joseph was wearing, and asked paramedics to

hurry.

¶ 13     Defendant adduced evidence of an alibi from testimony by his aunt that defendant was

with her at the time of the shooting.

¶ 14     The jury found defendant guilty of the first degree murder of Hollins and the aggravated

battery with a firearm of Edwards. Defendant filed a posttrial motion attacking, inter alia, the

admission of the recording of the 9-1-1 call. The trial court denied defendant’s posttrial motion

and sentenced defendant to twenty years’ imprisonment for murder with a 25-year sentence

enhancement for personally discharging a firearm during the commission of the offense and a

consecutive term of 15 years’ imprisonment for aggravated battery with a firearm.

¶ 15     This appeal followed.

¶ 16                                         ANALYSIS

¶ 17     On appeal, defendant first argues the trial court erred in admitting the recording of the 9-

1-1 call into evidence because the State failed to lay a proper foundation for the admission of the

recording, specifically, to establish whether it was Hollins’s voice on the 9-1-1 call. Defendant

also argues the statements in the recording were not admissible under either the dying declaration

or excited utterance exceptions to the rule against hearsay. Defendant argues the error was

unfairly prejudicial and not harmless and asks this court to reverse his convictions and remand

the case for a new trial. “[T]he admissibility of trial evidence rests in the trial court’s sound

discretion, and we will not reverse its ruling absent an abuse of that discretion” People v. Rios,

2022 IL App (1st) 171509, ¶ 76.

¶ 18     Initially we address the State’s argument defendant forfeited all of his arguments

attacking the admission of the recording of the 9-1-1 call by failing to both raise the issues at trial

                                                 -6-
1-21-1027

and in a posttrial motion. The State also briefly notes that its motion to admit the statements

allegedly by Hollins to the 9-1-1 dispatcher was not part of the initial record on appeal and any

ambiguity resulting from the absence of that motion from the record must be construed against

defendant and in favor of the judgment below. Regarding the lack of an adequate foundation, the

State claims defendant forfeited the issue by failing to raise the issue at trial and only raising it

posttrial (but nonetheless the posttrial argument is forfeited as untimely); as for satisfying the

requirements for a dying declaration the State claims defendant did raise that issue at trial but

failed to renew the issue in his posttrial motion, thereby forfeiting the issue; and regarding

defendant’s argument the State failed to prove the statements on the recording qualify as an

excited utterance the State claims defendant failed to raise that issue either at trial or in a posttrial

motion. Regardless, the State argues, all of defendant’s arguments lack substantive merit.

¶ 19    Defendant replies to the State’s forfeiture claims by noting, correctly, that they

supplemented the record on appeal with a copy of the State’s “Motion to Admit Statements of

the Deceased Victim” wherein the State asked the trial court to admit the statements on the 9-1-1

recording as Hollins’s excited utterance or alternatively as a dying declaration. Defendant does

not directly address the State’s claims defendant failed to raise the lack of foundation (1) for the

identity of the caller before trial, (2) for a dying declaration posttrial, and (3) for an excited

utterance before or after trial.

¶ 20    We have reviewed the relevant portions of the reports of proceedings below and

pleadings on file in the record and found the following. Immediately before trial the State

notified the court it had filed a motion to admit the statements on the recording of the 9-1-1 call.

The motion to which the State referred is a part of the record and does ask the court to admit the

statement as either an excited utterance or a dying declaration. Before the trial court, the State

                                                  -7-
1-21-1027

orally asked the court, “with the proper foundation, that that statement be admitted” into

evidence “based on basically a dying declaration.” Defendant’s attorney objected on the ground

“[t]here’s no evidence that the victim knew he was dying.” Defendant did not argue the State

failed to provide sufficient evidence to identify the caller.

¶ 21   Defendant filed a posttrial motion for a new trial and an amended motion for a new trial,

neither of which asks for a new trial based on the allegedly erroneous admission of the 9-1-1

recording. At the hearing on defendant’s posttrial motion defendant orally added two issues.

Defense counsel stated:

               “Judge, [defendant] has asked me to add two paragraphs to the written

       motion. I would argue, one, the Court erred in admitting the following evidence

       offered by the State over objection. An audio recording of a phone call received

       by Chicago’s Office of Emergency Management, allegedly made by Victim

       Cometra Hollins, in which the caller stated, Joseph shot me. The Court erred

       when it ruled that said evidence would be admitted as an excited utterance or

       dying declaration, when the testimony at trial established the phone call was made

       at 11:18, which was some 15 minutes after the police arrived on scene and after

       Mr. Hollins was transported to the hospital. The fact the call was received after

       the officers were on scene and the fire department replied belies the fact that Mr.

       Hollins would have made the call. The entry of the call as evidence in this case

       denied defendant a fair trial and due process under the fourteenth amendment of

       the U.S. Constitution.

               The second point [defendant] asked me to make is that Ms. Wanda

       Hollins-Smith was the aunt of the victim, Cometra Hollins—I’m sorry. Ms.

                                                 -8-
1-21-1027

        Wanda Hollins-Smith gave a sworn affidavit that Mr. Marvin Jackson—the

        witness—did not witness the shooting but that it happened prior to his arrival on

        the scene. ***.”

Defendant’s attorney concluded that “[o]ther than that, sir, I stand on my written motion.”

¶ 22    Finally, we have found no claim by defendant in this record that the caller’s statements

on the 9-1-1 recording do not satisfy the excited utterance requirements, either in defendant’s

pretrial arguments in opposition to the State’s motion to admit those statements, or defendant’s

written posttrial motion, or defendant’s oral posttrial arguments on defendant’s motion.

¶ 23    First, we note that “[t]he rules of court we have promulgated are not aspirational. They

are not suggestions. They have the force of law, and the presumption must be that they will be

obeyed and enforced as written.” Roth v. Illinois Farmers Insurance Co., 202 Ill. 2d 490, 494

(2002) (quoting Bright v. Dicke, 166 Ill. 2d 204, 210 (1995)). Second, the well-established rule is

that:

                “[t]o preserve an error for review on appeal, a party must both (1) object at

        trial and (2) raise the issue again in a posttrial motion. [Citation.] This

        requirement ‘encourages a defendant to raise issues before the trial court, thereby

        allowing the [trial] court to correct its [own] errors’ and ‘consequently precluding

        a defendant from obtaining a reversal through inaction.’ [Citation.]” People v.

        Townsend, 2022 IL App (1st) 200911, ¶ 70 (quoting People v. Piatkowski, 225 Ill.

        2d 551, 564 (2007)). See also Ill. S. Ct. R. 366(b) (eff. Feb. 1, 1994); 615(a).

The failure to satisfy both requirements—both raising the issue at trial and specifying the error in

a posttrial motion—results in forfeiture of appellate review of the issue. People v. Himber, 2020

IL App (1st) 162182, ¶ 42 (citing People v. Enoch, 122 Ill. 2d 176, 186 (1988)).

                                                 -9-
1-21-1027

¶ 24    Moreover, the issue must be raised with specificity; a general objection to an evidentiary

ruling will not suffice. See id. (citing People v. Johnson, 385 Ill. App. 3d 585, 595-96 (2008)).

See also People v. Brand, 2021 IL 125945, ¶ 32 (citing Ill. R. Evid. 103(a)(1) (eff. Oct. 15,

2015)). Illinois Rule of Evidence 103 requires an objection to a ruling admitting evidence to state

the specific ground of the objection. Ill. R. Evid. 103(a)(1). And in Brand, our supreme court

reminded us that, as in this case, the rule requiring an objection both at trial and again in a

posttrial motion:

                “is particularly appropriate when a defendant argues that the State failed to

        lay the proper technical foundation for the admission of evidence, and a

        defendant’s lack of a timely and specific objection deprives the State of the

        opportunity to correct any deficiency in the foundational proof at the trial level.”

        Brand, 2021 IL 125945, ¶ 32.

¶ 25    As demonstrated above, defendant failed to properly preserve these issues for review.

Supra, ¶¶ 23-25. Defendant initially failed to argue to this court why it should not honor the

forfeiture. For the first time in his reply brief, defendant argues (1) the State forfeited its

forfeiture argument by failing to object to defendant raising the issues orally, and (2) even if he

failed to preserve the alleged errors for review, this court may review the issues under the plain

error rule. It is true that plain error may be raised for the first time in a reply brief. People v.

Hardy, 2020 IL App (1st) 172485, ¶ 77. “[U]nder a plain-error analysis, the error will only be

considered where the evidence is so closely balanced that the error alone threatened to tip the

scales of justice against the defendant or the error was so serious that it affected the fairness of

the trial and challenged the integrity of the judicial process.” People v. Davila, 2022 IL App (1st)

190882, ¶ 49.

                                                  - 10 -
1-21-1027

¶ 26    Defendant first argues the State forfeited its argument defendant forfeited review of the

issues because the State did not object when defendant (1) raised the issue of the lack of

foundation orally posttrial, (2) stated posttrial that the trial court erred when it admitted the

statement as an excited utterance “or dying declaration,” and (3) the trial judge’s ruling on the

pretrial motion indicates the trial judge considered [defendant’s] trial counsel’s objection as a

challenge to the admission of the statements as both dying declarations and excited utterances.

Defendant also argues this court may review the issues under the first prong of the plain error

rule because the evidence in this case is closely balanced.

¶ 27    We have no need to address either of these arguments because we find no error occurred

in the admission of evidence in this case; therefore, the State’s alleged forfeiture of its arguments

that defendant forfeited his arguments on appeal is immaterial as is defendant’s plain error

argument. “The first step in a plain error review generally is to determine whether any error

occurred, which is defendant’s burden to establish. [Citation.] Accordingly, to establish plain

error, a defendant must first show that a clear or obvious error occurred.” Rios, 2022 IL App

(1st) 171509, ¶ 92. We find the trial court did not abuse its discretion in admitting the 9-1-1

recording and, therefore, defendant cannot satisfy their burden to establish that a clear or obvious

error occurred.

¶ 28    The 9-1-1 caller said that Joseph had shot him and described what Joseph was wearing at

the time. Defendant argues the State failed to establish the identity of the caller. The 9-1-1

operator asked the caller if they were Hollins to which the caller responded affirmatively but

defendant argues this is not sufficient and the State failed to adduce other corroborative evidence

of the caller’s identity. Defendant argues the 9-1-1 dispatcher did not, and could not, identify

Hollins as the caller, the State failed to ask the 9-1-1 dispatcher if she had the telephone number

                                                 - 11 -
1-21-1027

that called 9-1-1 and if that number matched the number on a caller identification display, and

there were no corroborative circumstances to identify the caller. As to the circumstances of the

call, defendant notes the 9-1-1 dispatcher testified the call was made approximately 15 minutes

after the first police officer testified they arrived on the scene and any bystander could have

known about the shooting including the number of victims and where Hollins had been hit.

¶ 29   First, we find the evidence provided a proper foundation for the admission of the

statement as being made by Hollins. According to our supreme court:

               “Telephone conversations that are relevant to the issues at trial are

       competent if a proper foundation is laid. A mere assertion by the other person as

       to his or her identity, being hearsay, cannot be taken as a sufficient showing of the

       other person’s identity. [Citations.] Testimony as to a telephone conversation

       between a witness and another person is inadmissible in the absence of a claim by

       the witness that he or she knows the other person or can identify the person’s

       voice or other corroborative circumstances from which the caller can be

       identified as the person who talked to the witness. [Citations.]” (Emphasis added.)

       People v. Caffey, 205 Ill. 2d 52, 94-95 (2001).

¶ 30   In People v. Camacho, 2018 IL App (2d) 160350, ¶ 23, this court explained that “a

recording of a telephone conversation is admissible when *** the speaker can be identified ***

through other corroborative circumstances. [Citation.] In other words, the trial court need only

determine the identity of the person(s) on the recording and may do so through *** other

corroborative circumstances.” People v. Camacho, 2018 IL App (2d) 160350, ¶ 23 (citing

Caffey, 205 Ill. 2d at 94-95). The “other corroborative circumstances” include the content of the

call itself; and “where the content of the call[ is] matched with other corroborative

                                               - 12 -
1-21-1027

circumstances, these circumstances provide[] a sufficient foundation to admit testimony

regarding the content of the telephone conversations.” Id.

¶ 31   In this case, the content of the 9-1-1 call matches with other corroborative circumstances.

The caller identified themself has Hollins and stated they had just been shot in the stomach at a

particular location and that they were bleeding. The caller identified defendant as the person who

shot them. Independent of the content of the phone call, at about the same time and place the

caller identified, police heard gunshots and found shooting victims at the location. One of the

people shot at that location at that time was, in fact, Hollins. Hollins was, in fact, shot in the

stomach, and Hollins was bleeding. Also independent of the phone call, other evidence—namely

multiple eyewitness identifications—identified defendant as the person who shot Hollins. In

Camacho, the court found sufficient corroborating circumstances to identify the caller where

“[t]he information the caller supplied with regard to defendant’s name *** and what he was

wearing matched perfectly with the officers’ observations at the scene” and the injuries the caller

described matched what was actually found. Camacho, 2018 IL App (2d) 160350, ¶ 27. We find

similar circumstances to exist in this case.

¶ 32   Defendant’s attempt to distinguish Camacho on the ground any bystander could have

provided the same information as the caller falls short. The caller not only provided the

information but also identified themself and defendant. Compare Camacho, 2018 IL App (2d)

160350, ¶ 27 (“the caller gave her name as well as defendant’s name”). The question is not

whether the caller is the only person who could provide the corroboration but whether “the

content of the call was corroborated by other circumstances identifying [the] caller.” Id. (citing

Caffey, 205 Ill. 2d at 95-96; People v. Edwards, 144 Ill. 2d at 168). In Camacho, the court

examined whether the caller’s self-identification and details of the offense were corroborated by

                                                 - 13 -
1-21-1027

other evidence outside the content of the call. See id. Here, as in Camacho, such corroboration

existed. The Camacho court found the trial court did not abuse its discretion in admitting the

recording into evidence. Camacho, 2018 IL App (2d) 160350, ¶ 27. We reach the same result.

The trial court did not abuse its discretion in this case.

¶ 33    Second, we find the statements in the 9-1-1 recording are admissible as an exited

utterance. Because we find the statement admissible as an excited utterance, we have no need to

address defendant’s arguments the statement was not a dying declaration. See People v.

Coleman, 116 Ill. App. 3d 28, 34 (1983) (discussing substantive merit of State’s argument

evidence should have been admitted on alternative grounds); People v. Mujkovic, 2022 IL App

(1st) 200717, ¶ 22 (“Because the trial court clearly used the other-acts evidence to rebut the

claim of self-defense, we see no reason to consider other potentially proper but hypothetical uses

of this evidence.”).

                “Illinois Rule of Evidence 803(2) (eff. Sept. 28, 2018) provides that an

        excited utterance is not excluded by the rule against hearsay. An ‘excited

        utterance’ is ‘[a] statement relating to a startling event or condition made while

        the declarant was under the stress of excitement caused by the event or condition.’

        [Citation.] ‘[F]or this exception to apply, there must be (1) an event sufficiently

        startling to produce a spontaneous and unreflecting statement, (2) an absence of

        time to fabricate, and (3) a relation between the statement and the circumstances

        of the event.’ [Citation.]” People v. Sapp, 2022 IL App (1st) 200436, ¶ 52.

¶ 34    In making these determinations courts consider several factors, “including the passage of

time, the declarant’s mental and physical condition, the nature of the event, and whether the

statement is in the declarant’s self-interest. [Citation.]” People v. Morales, 2021 IL App (2d)

                                                 - 14 -
1-21-1027

190408, ¶ 12. Specific factors the court has considered include, but are not limited to, to whom

the declarant spoke before making the allegedly excited utterance and whether the declarant’s

intent in the communication was to seek help and medical assistance. See id. ¶¶ 16-17. The

statement at issue in this case was in response to a question by the 9-1-1 dispatcher. That a

statement was made in response to a question does not necessarily destroy spontaneity. Morales,

2021 IL App (2d) 190408, ¶ 14. “The critical inquiry is whether the statement was made while

the excitement of the event predominated. [Citations.]” Id. We review the trial court’s

determination regarding the excited utterance exception for an abuse of discretion. [Citation.] An

abuse of discretion occurs only where the court’s ruling is arbitrary, fanciful, or unreasonable.”

Sapp, 2022 IL App (1st) 200436, ¶ 52.

¶ 35   In this case the trial court did not abuse its discretion in finding that the statement on the

9-1-1 call qualified as an excited utterance. There is no dispute the shooting was a sufficiently

startling event or that the statement related to the circumstances of the event. Sapp, 2022 IL App

(1st) 200436, ¶ 52. Defendant argues the State failed to present sufficient evidence to show that

the 9-1-1 caller’s statement was made while the excitement of the shooting predominated their

mind. Defendant argues the circumstances of the statement to the 9-1-1 dispatcher indicate the

caller did not make the statement while the excitement of the shooting predominated as

evidenced by the passage of time, the fact the caller sounded calm, coherent, and rational when

providing the name and description of the shooter, and that the paramedic who treated Hollins

did not testify that Hollins appeared excited or agitated. Furthermore, the circumstances fail to

show that the 9-1-1 caller would have volunteered the information about the shooter had the 9-1-

1 dispatcher not asked who shot the caller.



                                                - 15 -
1-21-1027

¶ 36   We are not persuaded to find that the trial court’s judgment that the statement qualifies as

an excited utterance is “arbitrary, fanciful, or unreasonable.” Sapp, 2022 IL App (1st) 200436, ¶

52. The passage of, at most, 18 minutes between the shooting and the statement does not make it

unreasonable to find that the “excitement” of being shot still predominated the declarant’s mind

after less than 20 minutes during which they remained conscious and feeling the effects of the

shooting. Nor are we persuaded to find an abuse of discretion based on Hollins’s allegedly calm,

coherent, and rational demeanor. Regardless how the declarant “sounded” the facts were that the

passage of time between the event and the statement was relatively short, the declarant’s physical

condition was that he was shot doing nothing more than standing on the street, the declarant had

no self-interest that has been proven in naming defendant as his assailant (defendant’s revenge

motive remaining highly speculative), and the purpose of the conversation was to obtain help and

medical assistance. See Morales, 2021 IL App (2d) 190408, ¶¶ 12, 16-17.

¶ 37   We find Hollins called 9-1-1 “while the startling nature of the event predominated.” Id. ¶

18. Additionally, the 9-1-1 dispatcher was the first person Hollins spoke with identifying the

shooter (defendant only arguing he came into contact with Derrick Edwards (the victim’s

brother) and a police officer but did not identify the shooter to them). Compare People v.

Robinson, 73 Ill. 2d 192, 199 (1978) (challenged statements came after the declarant had

discussed the crime with her sister and brother-in-law including identifying information about

the assailant). In addition, the call was made to seek assistance. See Morales, 2021 IL App (2d)

190408, ¶¶ 16-17. The trial court did not abuse its discretion in admitting Hollins’s statement to

the 9-1-1 dispatcher. Id. Because the trial court properly admitted the statement under the excited

utterance exception to the rule against hearsay (Ill. R. Evid. 803(2)), no error occurred in this



                                                - 16 -
1-21-1027

case and there can be no plain error (Rios, 2022 IL App (1st) 171509, ¶ 92). The trial court’s

judgment admitting the statement in the recording of the 9-1-1 call is affirmed.

¶ 38    Next, defendant argues he was denied a fair trial because the trial judge failed to properly

admonish the potential jurors pursuant to Illinois Supreme Court Rule 431(b). Whether an error

occurred in a case involving an alleged Rule 431(b) violation is a matter this court reviews de

novo. People v. Birge, 2021 IL 125644, ¶ 24. Specifically, the trial judge allegedly failed to

ensure the potential jurors understood the principles stated in the rule and instead only asked

whether the potential jurors “accepted” those principles of law. Defendant argues this failure

alone constitutes plain error requiring reversal of their conviction despite defendant’s failure to

preserve the alleged error for review.

¶ 39    Defendant asserts the alleged error is reviewable under the first prong of the plain-error

rule because the evidence is closely balanced. On appeal the State assumes, arguendo, the trial

court erred in admonishing the potential jurors but argues that plain error review is not warranted

in this case because the evidence is not closely balanced. We agree with the State. The defendant

bears the burden to establish that an error occurred and either that the evidence is closely

balanced or the error was sufficiently serious to deprive the defendant of a fair trial. Rios, 2022

IL App (1st) 171509, ¶ 92. “In determining if the evidence was close, a reviewing court must

evaluate the totality of the evidence and conduct a qualitative, commonsense assessment of the

evidence within the context of the case.” Id. ¶ 93. “[W]e perform a commonsense and

qualitative, rather than strictly quantitative, assessment of the entirety of the trial evidence in

context against the elements of the charged offense.” People v. Moon, 2020 IL App (1st) 170675,

¶ 50 (reversed on other grounds, People v. Moon, 2022 IL 125959). The evidence in this case



                                                 - 17 -
1-21-1027

was not closely balanced; therefore, defendant has failed to satisfy his burden under the plain

error rule.

¶ 40    In this case, defendant argues the evidence is closely balanced because “the outcome of

this case ultimately came down to whether the jury believed the State’s witnesses or Mathis’

alibi.” Defendant argues both sides presented evidence to support their theory of the case, both

sides’ evidence was impeached with evidence to contradict that theory, and both sides’ evidence

was plausible. Defendant notes no physical evidence linked him to the crime and he did not

make any inculpatory statements. Defendant has adequately defined the choice the jury had to

make but the fact the jury had to chose between competing theories of the case supported by

evidence that was attacked by the opposing side only means there was a trial on the merits of the

case—because that is what happens in every trial—but it does not establish that the evidence was

closely balanced.

¶ 41    Defendant is correct that the outcome of the case turned on the jurors’ assessment of the

witnesses’ credibility. It is also true that for purposes of plain-error review “[e]vidence may be

closely balanced when a case turns on a credibility determination between conflicting

testimony.” People v. Scott, 2020 IL App (1st) 180200, ¶ 51. However, “there is no credibility

contest where, as here, one party’s account is ‘unrefuted, implausible, or corroborated by other

evidence.’ [Citation.]” Id. “Where a case does not involve competing witnesses and the jurors are

not asked to determine ‘relative credibility,’ the factfinder’s responsibility to assess witness

credibility does not automatically make the evidence closely balanced. [Citation.]” Id. This court

has long held that even a single eyewitness identification of the accused is sufficient to sustain a

conviction if the witness viewed the accused under circumstances permitting a positive

identification. In re N.A., 2018 IL App (1st) 181332, ¶ 22. Those circumstances include “(1) the

                                                - 18 -
1-21-1027

witness’s opportunity to view the suspect during the commission of the offense; (2) the witness’s

degree of attention; (3) the accuracy of any prior descriptions provided; (4) the witness’s level of

certainty at the time of the identification procedure; and (5) the length of time between the crime

and the identification.” Id.

¶ 42    In this case, the State’s evidence is corroborated by the various witnesses’ testimony.

Edwards’s and Jackson’s eyewitness identifications are consistent with each other as to the

identity of the shooter and further corroborated by the statements by the 9-1-1 caller. Neither

Edwards’s inability or possibly just failure to identify certain details, his earlier failure to identify

defendant, nor Jackson’s possible inability to view everyone present on the street corner that

morning, do not, in our view, detract from their ability to observe and identify the shooter or

their multiple, positive, certain identifications of defendant. See In re N.A., 2018 IL App (1st)

181332, ¶ 22 (factors used to determine opportunity to identify defendant include opportunity to

view the suspect during the commission of the offense and witness’s level of certainty at the time

of the identification procedure). Defendant’s evidence is from a single witness and lacks

corroboration. Defendant’s alibi was that he was with his aunt visiting their relative—her

sister—after a family tragedy that occurred two days before the shooting but which the witness

only learned about in the early morning hours of the day of the shooting. Defendant’s witness

testified several other people were present when she was allegedly with defendant at the time of

the shooting but defendant called none of them to testify. This court has previously stated that

“family relations between defendant and his alibi witnesses suggest the jury could reasonably

have been skeptical of their testimony.” People v. Jones, 222 Ill. App. 3d 206, 210 (1991).

¶ 43    Furthermore, this case does not involve “competing witnesses” requiring the trier of fact

to determine “relative credibility.” The “conflicting evidence” to which this rule refers is

                                                 - 19 -
1-21-1027

evidence that conflicts each other as to some substantive matter and not simply the parties’

competing theories of the case. For example, in People v. Naylor, 229 Ill. 2d 584, 606-07 (2008),

on which Scott relied, our supreme court found the case was “indeed a contest of credibility” and

that the evidence was closely balanced. Naylor, 229 Ill. 2d at 606-07. In that case, however, the

defense and the State were both “relating their respective versions of the same underlying

incident.” Id. at 607. Our supreme court found that ‘[g]iven these opposing versions of events,

and the fact that no extrinsic evidence was presented to corroborate or contradict either version,

the trial court’s finding of guilty necessarily involved the court’s assessment of the credibility of

the two officers against that of defendant.” Id. at 607. Our supreme court noted that at the close

of the testimony in Naylor, the tier of fact “was faced with two different versions of events, both

of which were credible.” Id. at 608. In this case, the opposing sides are not presenting various

versions of the same event; therefore, this case does not involve the type of “relative credibility”

the Naylor court contemplated. Rather, to decide the case, the trier of fact simply had to exercise

its responsibility to assess witness credibility, which “does not automatically make the evidence

closely balanced.” Scott, 2020 IL App (1st) 180200, ¶ 51.

¶ 44   In this case the State adduced the testimony of two eyewitnesses to the crime, both of

whom had a clear view of defendant before, during, and after the shooting. On the other hand,

defendant presented an alibi by a relative who, by her own testimony, could not recall many

details about that day. Based on a qualitative, not quantitative, commonsense assessment of the

evidence, we do not agree that the evidence in this case was closely balanced for purposes of

plain-error review. We find defendant has failed to satisfy his burden to establish that the

evidence was closely balanced; therefore, we decline the request to review defendant’s



                                                - 20 -
1-21-1027

unpreserved errors under the plain error rule. Accordingly, the trial court’s judgment convicting

defendant is affirmed.

¶ 45                                     CONCLUSION

¶ 46   For the foregoing reasons, the judgment of the circuit court of Cook County is affirmed.

¶ 47   Affirmed.




                                              - 21 -